Title: From John Adams to John Marshall, 10 October 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy October 10. 1800

Enclosed is a Letter or Memorial from Mr J. Lewis late Consul at the Isle of France. I pray you to consider it in connection with that from Mr Babcock in favour of Mr Spooner. I know of no disqualification or demerit in Lewis. He has often called on me Since his return, and I think him a considerate and well informed and well behaved Man.... The great difficulty will be to permit the Exportation and Importation of Merchandise. Nothing will be done I presume before my arrival at Washington. But the Subject deserves the Consideration of the heads of departments.
With great respect &c

J. Adams